PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
WANG et al.
Application No. 16/550,862
Filed: 26 Aug 2019
For: HORIZONTAL INSTRUMENT, A SUPPORTING DEVICE AND A METHOD FOR ADJUSTING THE BEARING SURFACE OF THE SUPPORTING DEVICE TO BE HORIZONTAL
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.55(e) filed March 5, 2021, to accept an unintentionally delayed claim for priority to Chinese Application No. 201910682148.0 filed on July 26, 2019, as set forth in the accompanying corrected Application Data Sheet (ADS).  

The petition under 37 CFR 1.55(e) is DISMISSED.

This nonprovisional application did not include a proper reference to the foreign application, which priority is now sought, within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. As the claim for foreign priority is submitted after the period specified in 37 CFR 1.55(d), this is an appropriate petition under the provisions of 37 CFR 1.55(e).

A petition under 37 CFR 1.55(e) to accept a delayed claim for priority must be accompanied by:

The priority claim under 35 U.S.C. 119(a)-(d) or (f), or 35 U.S.C. 365(a) or (b) in an application data sheet (§ 1.76(b)(6)), identifying the foreign application to which priority is claimed, as well as any foreign application for the same subject matter and having a filing date before that of the application for which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted;
The petition fee as set forth in 37 CFR 1.17(m);
A certified copy of the foreign application, unless previously submitted or an exception in 37 CFR 1.55(h), (i), or (j) applies;
A statement that the entire delay between the date the priority claim was due under 37 CFR 1.55(d) and the date the priority claim was filed was unintentional (the Director may require additional information where there is a question whether the delay was unintentional). 

The nonprovisional application must be filed within twelve months (six months in the case of a design application) of the filing date of the foreign application, or be entitled to claim the benefit under 35 U.S.C. 120, 121, or 365(c) of an application that was filed not later than twelve months (six months in the case of a design application) after the date on which the foreign application was filed. See MPEP 213.03. 

This petition lacks requirement (3). 

Applicant provided a copy of the foreign application on October 27, 2020, within the later of sixteen months from the filing date of the prior foreign application. The copy of the foreign application is considered an interim copy. The submission of the interim copy of the foreign application under 37 CFR 1.55(j) on October 27, 2020, satisfies the requirement for the filing of a certified copy of the foreign application within the time limit set forth in 37 CFR 1.55(f). However, 37 CFR 1.55(j) provides that a certified copy of the foreign application ultimately must be filed within the period specified in 37 CFR 1.55(g)(1) (i.e., during the pendency of the application, unless filed with a petition under 37 CFR 1.55(e), (f), or (g) as appropriate).

Certified copies include those retrieved by the Office in accordance with a priority document exchange program (via PDX or WIPO DAS with an appropriate access code). See MPEP 215.01. A copy of the certified copy filed by applicant, including a copy filed via EFS Web, will not satisfy the requirement in 37 CFR 1.55(g) for a certified copy. “When a statute requires or permits the Director to require a document to be certified (such as the requirement in 37 CFR 1.55 for a certified copy of a foreign patent application pursuant to 35 U.S.C. 119 or a certified copy of an international application pursuant to 35 U.S.C. 365 ) a copy of the certification, including a photocopy or facsimile transmission, will not be acceptable.” MPEP 502.02(V). Here, applicant has yet to submit a certified copy of the foreign application or provide an access code in a corrected ADS for retrieval of the document via WIPO DAS.

Additionally, the Office notes applicant’s statement of unintentional delay provided in the petition varies from the required statement under 37 CFR 1.55(e)(4). The Office is construing applicant’s statement on petition to mean the entire delay between the date the priority claim was due under 37 CFR 1.55(d) and the date the priority claim was filed was unintentional. If this is not an accurate interpretation, applicant should notify the Office.

The Office notes applicant paid the issue fee on March 10, 2021. The Office further notes that 37 CFR 1.312 does not permit the filing of an amendment or ADS after the payment of an issue fee. Any request for reconsideration of this decision after payment of the issue fee must include a Request for Continued Examination (RCE), the fee set forth 37 CFR 1.17(e), a renewed petition under 37 CFR 1.55(e), and a petition under 37 CFR 1.313 to withdraw from issue, as a condition for entry of the delayed priority claim in the application. No additional fee is required for filing the renewed petition under 37 CFR 1.55(e).

If the application should issue as a patent before a decision is reached on a renewed petition under 37 CFR 1.55(e), applicant must submit a completed certificate of correction form setting forth the desired benefit claim and a certificate of correction fee with the renewed petition. No additional fee is required for filing the renewed petition under 37 CFR 1.55(e).

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			Attention:  Office of Petitions

By Internet:		EFS-Web

Questions pertaining to this matter may be directed to the undersigned at (571) 272-3211.    

/Christina Tartera Donnell/

Christina Tartera Donnell
Attorney Advisor 
Office of Petitions